          Case 1:20-mc-00657-LY Document 1-1 Filed 06/23/20 Page 1 of 1



James McGibney                                                                          June 23, 2020

4305 Ridgebend Dr.

Round Rock, TX 78665

Ph: 408-601-0685

james@bullyville.com



Dear Sir or Madame Clerk:



        Please file the attached quash motion within Case # 4:18-cv-247 entitled, “JASON LEE VANDYKE

vs THOMAS RETZLAFF.” I am not an Attorney and do not have an electronic filing account. I submitted

my quash motion within the Eastern District of Texas because that is where the case is. However, per

the attached order that was rendered yesterday, I was instructed to refile my quash motion within your

court. I have submitted this as an emergency because the deposition was allegedly today at 4pm. If my

quash motion will be assigned a new Case #, please let me know and I will resubmit it with the correct

case number. Thank you. My contact info is below. When the Honorable Judge rules on my motion to

quash, can you please email me a copy of the order to james@bullyville.com? Thank you for your time

and assistance.




                                                James McGibney

                                                james@bullyville.com

                                                4086010685
